   Case 1:19-cv-02316-RC Document 94-1 Filed 05/21/21 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



Michelle Boulton                         )   Civil Action No.: 19-2316 (RC)
8491 Hospital Dr., # 178                 )
Douglasville, GA 30134-2412              )
770-315-5724                             )
LadyTia2@aquawest.net                    )
       In Propria Persona.               )   Exhibit Cover to:
                                         )
                                         )   Motion for Leave to Intervene as a
       Plaintiff in Intervention         )
                                         )   Plaintiff
                  And                    )
                                         )
                                         )
David Alan Carmichael, et al.,           )
                                         )
               Plaintiffs,               )
                                         )
                                         )
                     vs.                 )
                                         )
Anthony J. Blinken, in his official      )
capacity as Secretary of State of the    )
United States, et al.,                   )
                                         )
                                         )
               Defendants.               )
                                         )




                              INTERVENOR’S EXHIBIT

 IN SUPPORT OF MOTION FOR LEAVE TO INTERVENE AS A PLAINTIFF


                                    EXHIBIT A




                                                                 Case No. 19-2316
    Case 1:19-cv-02316-RC Document 94-1 Filed 05/21/21 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Michelle Boulton                            ) Civil Action No.: 19-2316 (RC)
8491 Hospital Dr., # 178                    )
Douglasville, GA 30134-2412                 )
770-315-5724                                ) Complaint
LadyTia2@aquawest.net                       )
       In Propria Persona.                  )
                                            )
                                            )
       Plaintiff in Intervention            )
                                            )
                  And                       )
                                            )
                                            )
David Alan Carmichael, et al.,              )
                                            )
               Plaintiffs,                  )
                                            )
                                            )
                     vs.                    )
                                            )
Anthony J. Blinken, in his official         )
capacity as Secretary of State of the       )
United States, et al.,                      )
                                            )
                                            )
                 Defendants.                )
                                            )

                                           COMPLAINT
       Comes now Michelle Boulton (hereinafter “Boulton”), who brings this
Complaint about a federal question regarding government accommodation for religion
pertaining to the refusal of the Defendants to issue a passport to a person who has a religious
objection to providing a Social Security Number.
                                   JURISDICTION AND VENUE
      1.   The Court has jurisdiction in this case pursuant to 42 U.S.C. § 2000bb-1; 28
U.S.C. § 1331; 28 U.S.C. § 1343(a)(3); 28 U.S.C. 1361; 28 U.S.C. § 2201; and 42
U.S.C. § 1983.
      2.   Venue is properly set in this Court pursuant to 28 U.S.C. § 1391(b).




                                         Page 1 of 4
    Case 1:19-cv-02316-RC Document 94-1 Filed 05/21/21 Page 3 of 5




                                               PARTIES
     3.    Boulton is an individual person and at all times herein mentioned was a
Citizen and domiciliary in the State of Georgia, United States of America.
     4.    Original Defendant, Secretary of State Michael Richard Pompeo, has been
replaced as Secretary of State by Defendant Anthony J. Blinken, who is sued herein in
his official capacity as Secretary of State.
     5.    Defendant United States Department of State is an Agency of the United
States responsible for the issuing of passports.
                      FACTS COMMON TO ALL CAUSES OF ACTION
     6.    Boulton has a religious objection to the use of a Social Security Number.
     7.    Commencing on or about July of 2020, Boulton sought to renew her
passport while located in Costa Rica.
     8.    On July 28, 2020, at the United States Embassy in Costa Rica, Boulton
submitted a completed application (DS-82, OMB No: 1405-0020) with the words
"Religious Objection” in the field intended for the Social Security Number.
     9.    Thereafter, on March 3, 2021, Boulton was again at the United States
Embassy in Costa Rica, where she filled out, at the request of an employee of
Defendants, and each of them, a Form DS - 5504.
     10. Also on March 3, 2021, Boulton submitted Declaration and Request for
Waiver Pursuant to 22 U.S.C. § 2714a(1)(B) and 42 U.S.C. § 2000bb, et seq.
     11. The SSN block on the forms used the words, "Refused for religious reasons"
just as was instructed by the Defendants in case, Doc. 80, paragraph 3.
     12. On March 12, 2021, Defendants, and each of them, refused to issue a
passport to Boulton on the grounds she has refused to provide a Social Security
Number.
                                   FIRST CAUSE OF ACTION
                                   Violation of 22 U.S.C. § 2721
     13. Boulton realleges and incorporates herein by reference the allegations set
forth in paragraphs 1 through 12 as if set forth in full.


                                        Page 2 of 4
    Case 1:19-cv-02316-RC Document 94-1 Filed 05/21/21 Page 4 of 5




     14. The refusal of Defendants, and each of them, to issue a passport for
Boulton’s refusal to provide a Social Security Number because of her religious
objection is prohibited by the provisions of 22 U.S.C. § 2721.
                                 SECOND CAUSE OF ACTION
                               Violation of 42 U.S.C. § 2000bb et seq.
     15. Boulton realleges and incorporates herein by reference the allegations set
forth in paragraphs 1 through 12 as if set forth in full.
     16. The refusal of Defendants, and each of them, to issue a passport for
Boulton's refusal to provide a Social Security Number because of her religious
objection is prohibited by the provisions of 42 U.S.C. § 2000bb et seq.
                                  THIRD CAUSE OF ACTION
                                     For Declaratory Relief
     17. Boulton realleges and incorporates herein by reference the allegations set
forth in paragraphs 1 through 12 as if set forth in full.
     18. There is an actual controversy between Defendants and Boulton regarding
the refusal of Defendants, and each of them, to issue Boulton a passport when she
refuses to provide a Social Security Number based upon her religious objection.
     19. Defendants contend they are authorized by law and policy to refuse to issue
a passport if a person refuses to provide a Social Security Number.
     20. Boulton contends the refusal to issue a passport if a person refuses to
provide a Social Security Number is contrary to law, especially 22 U.S.C. § 2721; 42
U.S.C. § 2000bb et seq.; Executive Order 13798; and the First Amendment to the
United States Constitution.
                                 FOURTH CAUSE OF ACTION
                                     For Injunctive Relief
     21. Boulton realleges and incorporates herein by reference the allegations set
forth in paragraphs 1 through 12 as if set forth in full.
     22. The refusal to issue a passport if a person refuses to provide a Social
Security Number is contrary to law, especially 22 U.S.C. § 2721; 42 U.S.C. § 2000bb
et seq.; Executive Order 13798; and the First Amendment to the United States
Constitution.
                                        Page 3 of 4
    Case 1:19-cv-02316-RC Document 94-1 Filed 05/21/21 Page 5 of 5




      23. Unless enjoined, Defendants, and each of them, will continue to violate the
civil rights of every person with a religious objection, as well as violate the provisions,
spirit and intent of 22 U.S.C. § 2721; 42 U.S.C. § 2000bb et seq.; Executive Order
13798; and the First Amendment to the United States Constitution.
       WHEREFORE, Boulton moves the Court for:
       1.    An order in mandamus directing Defendants to issue a passport to Boulton;
       2.    A declaration that Defendants are in violation of law in refusing to issue a
passport to a person who refuses to provide a Social Security Number on a religious objection;
       3.    A permanent injunction prohibiting Defendants, and each of them, from refusing
to issue a passport to any person who refuses to provide a Social Security Number on a
religious objection;
       4.    Boulton’s attorney’s fees and costs of suit herein;
       5.    Such other and further relief as the Court deems proper.
                                           Respectfully submitted,
                                           This, May 21st, 2021




                                           s/______________________________
                                           Michelle Boulton
                                           In Propria Persona
                                           8491 Hospital Dr., #178
                                           Douglasville, GA 30134-2412
                                           770-315-5724
                                           LadyTia2@aquawest.net




                                         Page 4 of 4
